                                   1

                                   2
                                                                        UNITED STATES DISTRICT COURT
                                   3
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5
                                       UNITED STATES OF AMERICA,                           Case No.: 12-CR-161 YGR
                                   6
                                                   Plaintiff,                              ORDER DENYING REQUEST FOR TRANSCRIPT
                                   7                                                       AT GOVERNMENT EXPENSE WITHOUT
                                              v.                                           PREJUDICE
                                   8
                                       QUENTEL REED,
                                   9                                                       Re: Dkt. No. 39
                                                    Defendant.
                                  10

                                  11          On July 11, 2019, defendant Quentel Reed filed a request for a copy of his sentencing
Northern District of California




                                  12   transcript, along with a request to proceed without prepayment of filing fees. (Dkt. No. 39.) Reed
 United States District Court




                                  13   contends he may be eligible for relief based on the Supreme Court’s recent decisions in United
                                  14
                                       States v. Davis, 139 S. Ct. 2319 (2019) and Rehaif v. United States, 139 S. Ct. 2191 (2019).
                                  15
                                              In a proceeding pursuant to 28 U.S.C. section 2255, transcripts at government expense are
                                  16
                                       authorized for persons proceeding in forma pauperis if court certifies that the petition is not
                                  17
                                       frivolous and the transcript is needed to decide the issue presented by the petition. 28 U.S.C. §
                                  18
                                       753(f). The district court may deny a motion for transcripts at government expense where the
                                  19
                                       petitioner fails to identify the grounds for appeal. See McKinney v. Anderson, 924 F.2d 1500, 1512
                                  20
                                       (9th Cir. 1991), vacated on other grounds, 502 U.S. 903 (1991).
                                  21
                                              Here, although no petition has been filed, petitioner indicates that he needs a copy of his
                                  22
                                       sentencing transcript in order to draft a petition for relief pursuant to Davis and Rehaif. Davis
                                  23
                                       concerned the illegal use or carrying of a firearm in connection with a crime of violence. Davis,
                                  24
                                       139 S. Ct. at 2324. Rehaif made explicit that the Government must prove both that the defendant
                                  25
                                       “knowingly” violated each of the elements of the crime, i.e., that he knew he possessed a firearm
                                  26

                                  27
                                       and knew that he was barred from possessing the same.

                                  28          Reed’s criminal history does not relate to a Davis situation, nor was Reed sentenced for
                                   1   being a felon in possession of a firearm. Rather, the firearm charge related to his sale of controlled
                                   2   substances. Accordingly, it does not appear that Reed can state a basis for any relief under Davis or
                                   3   Rehaif.
                                   4             The request for a transcript at the Government’s expense is therefore DENIED WITHOUT
                                   5
                                       PREJUDICE to Reed identifying a potentially valid basis for a petition pursuant to 28 U.S.C. section
                                   6
                                       2255.
                                   7
                                                 IT IS SO ORDERED.
                                   8
                                       Date: November 14, 2019                          _______________________________________
                                   9                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                          2
